Citation Nr: 0923458	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder, to 
include arthritis. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In May 2008, the Board remanded the Veteran's claim to afford 
the Veteran a VA examination.  Such an examination was 
scheduled in June 2008.  However, the Veteran could not 
attend the scheduled examination due to his work schedule.  
Accordingly, in January 2009, the Board requested an expert 
medical opinion from the Veterans' Health Administration 
(VHA).  See 38 C.F.R. § 20.901 (2008).  The VHA expert 
provided a response dated in March 2009.  In April 2009, the 
Board provided a copy of the opinion to the Veteran to review 
and an opportunity to respond.  The Veteran did not respond 
to the VHA opinion in the stated 60 day time period with any 
additional information or evidence.  38 C.F.R. § 20.903 
(2008).  As such, the Board finds that it may render a 
decision in this case without any prejudice to the Veteran, 
and that its remand directives have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's back disorder, to include arthritis, was 
not manifested during service or within one year thereafter 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSION OF LAW

A back disorder, to include arthritis was not incurred in 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in February 2006.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records.  

The Board notes that the Veteran was scheduled for a VA 
examination in June 2006, but that he failed to report for 
that examination.  It was noted in his claims file that he 
informed the RO that he would be unable to travel or take 
time off from work at the time of the scheduled examination, 
because his wife was losing her job and his job was also soon 
ending.  Thus, due to the Veteran's financial difficulties, 
he was unable to report for the examination.  Subsequently, 
the Board remanded the case in May 2008 to reschedule the 
Veteran for a VA examination.  That examination was scheduled 
in June 2008.  However, the Veteran once again cancelled that 
examination, informing the RO that he had a job he could not 
afford to miss.  Accordingly, in January 2009, the Board 
requested a VHA medical opinion, which was obtained in March 
2009.  The Board, therefore, finds that the VCAA duty to 
assist has also been satisfied.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a back 
disorder, to include arthritis.  The Board does acknowledge 
that the Veteran was treated during service for a back 
disorder.  In this regard, in September 1966, a service 
treatment record documents that the Veteran "hurt [his] back 
ten days ago . . . slight pain on flexion . . . right 
vertebral muscle tight mass."  However, the remainder of the 
Veteran's service treatment records are negative for any 
further complaints, treatment or diagnosis of a back 
disorder.  In fact, on his October 1968 separation 
examination, the Veteran denied having any bone, joint, other 
deformity, arthritis/rheumatism, and back trouble of any 
kind.  Likewise, on his October 1968 separation examination, 
the examiner found his spine to be clinically normal.  

Moreover, the Veteran did not seek treatment for a back 
disorder immediately after service or for many years 
thereafter.  Although the Veteran reported a history of 
experiencing back pain for 30 to 35 years after service, 
there are no treatment records available documenting his 
complaints.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Furthermore, the more probative medical evidence does not 
show the Veteran to currently have a back disorder that is 
related to his military service.  In this regard, the March 
2009 VHA opinion stated that the Veteran's back disorder 
during service would be considered acute.  Given the fact 
that there was no further evaluation and/or treatment 
documented on active duty would lead to the conclusion that 
the condition was self limited.  There was nothing in the 
active duty record that would lead to the conclusion that 
this episode in 1966 represented an onset of a chronic lumbar 
condition.  Therefore, based on the information that was 
included in the Veteran's claims file, the examiner opined 
that it was highly unlikely that the Veteran's current back 
complaints were related to the back injury that occurred in 
1966. 

The Board does note however, two private medical opinions.  A 
December 2005 private medical report states that the Veteran 
was evaluated for a possible service related injury.  
However, the private physician did not opine whether the 
Veteran's current back problem was related to his active 
service.  A January 2006 private medical opinion states that 
the Veteran's military records were reviewed, and noted that 
the Veteran had ongoing back problems for approximately 30 to 
35 years, per his report.  The January 2006 private physician 
opined that due to the ongoing nature of the Veteran's back 
problems, stemming from his initial injury and strain while 
in the military and his current functional deficits, it was 
his medical opinion that the Veteran's current problems were 
the result of his previous injury in the military.  

Thus, there is conflicting evidence of record as to whether 
the Veteran's low back disorder is related to his active 
service.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  However, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing the credibility and probative 
value of the January 2006 private examiner's opinion, the 
Board finds that this opinion is of little probative value 
because the physician did not provide any supporting 
rationale to support his opinion, other than the Veteran's 
oral history.  There was no documentation of any actual 
physical examination performed by the private physician.  
Likewise, there was no documentation of any X-rays or any 
treatment records after the Veteran's discharge from service.  
In fact, although the January 2006 private physician said he 
reviewed the Veteran's records, there was no evidence of any 
treatment from any healthcare provider after the initial 
active duty evaluation in September 1966.  

On the other hand, the March 2009 VHA examiner cited to these 
factors, and noted that without any imaging studies having 
been performed, and not having been presented with evidence, 
it was not possible to diagnose any specific condition of the 
lumbar spine.  Furthermore, the March 2009 VHA examiner 
provided supporting rationale for his opinion.  In this 
regard, noted that given the fact that after his initial 
clinical evaluation in 1966 for low back pain, that there 
were no other medical services rendered for persistent or 
recurrent low back pain while on active duty, and the fact 
that at the time of his discharge examination in 1968 there 
was no indication of any bone, joint, or other deformities, 
arthritis/rheumatism, or back trouble of any kind, and that 
the examination of the spine was noted to be normal, all 
would lead to the conclusion that the most probable time of 
clinical onset was at some time post-service.  Accordingly, 
the Board finds the March 2009 VHA opinion to be a more 
probative medical opinion. 

Although the Veteran may sincerely believe that his current 
back disorder was caused by his back injury in September 1966 
during active service, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the Veteran's claim for service connection for a back 
disorder to be more persuasive than the evidence in favor of 
the claim.  Although the Veteran currently has a back 
disorder and reports having had the condition since active 
service, the post-service treatment records do not reflect 
any reports of a back disorder until 2005, approximately 37 
years after his separation from service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, as was noted above, the more 
probative medical evidence of record does states that it was 
highly unlikely that the Veteran's current back disorder was 
a result of military service.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a back disorder.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a back disorder, to 
include arthritis, is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


ORDER

Entitlement to service connection for a back disorder, to 
include arthritis, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


